PER CURIAM.
This cause is reversed and the appellant discharged upon a finding that the state did not sustain its burden of showing that appellant was not, at the relevant times, available for trial. Non-availability will not be presumed and when a defendant moves for discharge on the basis that the speedy trial time has run, the state must provide better evidence than an assistant state attorney’s “understanding” that a continuance was properly charged to the defendant. Fla.R.Crim.P. 3.191(e).
Reversed with directions.